INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 October 17, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of the Riverbridge Growth Fund and the Riverbridge Eco Leaders® Fund The Trust is filing Post-Effective Amendment No. 294 to its Registration Statement under Rule 485(a)(2) to create the new series, Riverbridge Growth Fund and the Riverbridge Eco Leaders Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
